Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION

                                           No. 04-21-00047-CV

           IN RE STEVENS TANKER DIVISION, LLC, and Richard R. Smith, Relators

                                           Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 3, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           Relators have filed a petition for writ of mandamus and motion for temporary relief. We

have the power to issue writs of mandamus when “agreeable to the principles of law regulating

those writs.” TEX. GOV’T CODE § 22.221(b). For mandamus, a relator has the burden to file a

petition and record showing “the trial court abused its discretion and that no adequate appellate

remedy exists.” In re H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302 (Tex. 2016) (orig.

proceeding) (per curiam). Having reviewed the petition and documents included in the appendix,

we conclude relators have not satisfied their burden. Accordingly, we deny the petition and motion

for temporary relief. See TEX. R. APP. P. 52.8(a). 2

                                                       PER CURIAM


1
  This proceeding arises out of Cause No. 2018CI15600, styled Cravey v. Stevens Tanker Division, LLC, pending in
the 37th Judicial District Court, Bexar County, Texas, the Honorable Nicole Garza presiding.
2
  This court previously denied the petition and motion by an administrative order on February 12, 2021.